DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-8 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…(5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising (i) an oxygen plasma cleaning treatment and a subsequent an argon sputtering cleaning treatment, and (ii) a sulfuric acid cleaning treatment; and (6) forming a conductive portion by filling a conductive material into the hole that has undergone the cleaning treatment…” in combination with the remaining limitations. Claims 3-8 are dependent upon claim 1 and are therefore allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With regards to claim 1, prior art such as US Patent 6,713,402 (issued to Smith et al) and US Patent 7,207,339 (issued to Chen et al) discloses a two step plasma cleaning method of using comprising (i) an oxygen plasma cleaning treatment and a subsequent an argon sputtering cleaning treatment. Further, US Patent Application Publication 2009/0203207 (issued to Doi) discloses a contact hole cleaning process that uses an oxygen plasma treatment, then an acid treatment step. However, there is no teaching, suggestion, or motivation in which to combine theses prior arts to arrive at the claimed limitations of the instant application without impermissible hindsight. Further, no other prior art was found that teaches performing this cleaning treatment for a wafer laminating that has been etched. Therefore, the application has been found to be allowable at this time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899